DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a modulator (Claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-10, 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEUKAM 2019/0329699.
Claim 1
 	NEUKAM 2019/0329699 discloses a light source (Fig. 1, Ref. 11); a modulator (Fig. 1, Ref. 12) configured to modulate light irradiated from the light source to a target object (Fig. 4, Ref. 24); an imaging device (Para. 0047; Camera) configured to generate image data by capturing one or more images of the target object (Para. 0047-0048); and processing circuitry configured to drive the modulator by a first modulation signal, the first modulation signal being for irradiating a first pattern (Para. 0041; first operating mode), wherein the first pattern corresponds to generating a plurality of localized illuminations on the target object (Fig. 4, Ref. 24), drive the modulator by a second modulation signal, the second signal being for irradiating a second pattern (Para. 0041; second operating mode), wherein the first pattern and the second pattern are irradiated alternately and the second pattern is different from the first pattern (Para. 0041), modulate reflected light from the target object (Fig. 4, Ref. 24), the reflected light from the target object (Fig. 4, Ref. 24) being detected at a detector (Para. 0047), and generate an image composed of image data from the reflected light of the plurality of localized illuminations (Para. 0048).  

    PNG
    media_image1.png
    353
    458
    media_image1.png
    Greyscale

Claim 2
 	NEUKAM 2019/0329699 discloses the second pattern does not generate localized illuminations on the target object (The second mode for illumination of NEUKAM 2019/0329699 is done with an illumination pattern and therefore does not generate localized illuminations on the target object).  
Claim 6
 	NEUKAM 2019/0329699 discloses a first intensity of the first pattern generating (first operating mode) the plurality of localized illuminations is different than a second intensity of the second pattern (second operating mode), wherein the second intensity of the second pattern is random (Para. 0045 discloses first light distribution is different from the second light distribution).  
Claim 8
 	NEUKAM 2019/0329699 discloses the processing circuitry is further configured to eliminate backscattered light based on the first pattern and second pattern being irradiated alternately (It is inherent that the alternating first and second operating mode eliminate backscattering light since the claim limitations fails to disclose how the first and second pattern eliminate backscattered light).  
Claim 9
 	NEUKAM 2019/0329699 discloses a method of driving, by processing circuitry, a modulator (Fig. 1, Ref. 12) by a first modulation signal (first operating mode), the first modulation signal being for irradiating a first pattern, wherein the first pattern corresponds to generating a plurality of localized illuminations on the target object (Fig. 4, Ref. 24)(Para. 0041); driving, by the processing circuitry, the modulator (Fig. 1, Ref. 12) by a second modulation signal (second operating mode), the second signal being for irradiating a second pattern, wherein the first pattern and the second pattern are irradiated alternately and the second pattern is different from the first pattern (para. 0041); modulating, by the processing circuitry, reflected light from a target object (Fig. 4, Ref. 24), the reflected light from the target object being detected at a detector (Para. 0047; camera); and generating, by the processing circuitry, an image composed of image data from the reflected light of the plurality of localized illuminations (Para. 0048).  
Claim 10
 	NEUKAM 2019/0329699 discloses the second pattern does not generate localized illuminations on the target object (The second mode for illumination of NEUKAM 2019/0329699 is done with an illumination pattern and therefore does not generate localized illuminations on the target object).  11. The method of claim 10, wherein the second pattern is a random speckle pattern.  
Claim 14
 	NEUKAM 2019/0329699 discloses a first intensity of the first pattern generating (first operating mode) the plurality of localized illuminations is different than a second intensity of the second pattern (second operating mode), wherein the second intensity of the second pattern is random (Para. 0045 discloses first light distribution is different from the second light distribution).  
Claim 16
 	NEUKAM 2019/0329699 discloses the processing circuitry is further configured to eliminate backscattered light based on the first pattern and second pattern being irradiated alternately (It is inherent that the alternating first and second operating mode eliminate backscattering light since the claim limitations fails to disclose how the first and second pattern eliminate backscattered light).  
Claim 17
 	NEUKAM 2019/0329699 discloses driving a modulator (Fig. 1, Ref. 12) by a first modulation signal (first operating mode), the first modulation signal being for irradiating a first pattern, wherein the first pattern corresponds to generating a plurality of localized illuminations (Para. 0041);  23driving the modulator (Fig. 1, Ref. 12) by a second modulation signal (second operating mode), the second signal being for irradiating a second pattern, wherein the first pattern and the second pattern are irradiated alternately and the second pattern is different from the first pattern (Para. 0041); modulating reflected light from a target object (Fig. 4, Ref. 24), the reflected light from the target object (Fig. 4, Ref. 24) being detected at a detector (Para. 0047; camera); and generating an image composed of image data from the reflected light of the plurality of localized illuminations (Para. 0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 7, 11-13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEUKAM 2019/0329699.
Claim 3, 11, 19
	NEUKAM 2019/0329699 discloses the claimed invention except for the second pattern is a random speckle pattern. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine NEUKAM 2019/0329699 with the second pattern as a speckle pattern since it was well known in the art that using a speckle pattern improves overall sensitivity to the target area, therefore improving overall quality of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 4, 12, 18
	NEUKAM 2019/0329699 discloses the claimed invention except for a lock-in amplifier included in the lock-in detector, wherein the lock-in amplifier is configured to receive an input of a sensing signal from the lock-in detector, modulate reflected light of the target object based on the first modulation signal, and output the plurality of localized illuminations for generating the image of the target object. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine NEUKAM 2019/0329699 with a lock-in amplifier since it was well known in the art that using a lock-in amplifier will extract signals with high precision, therefore improving the overall data collection. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5, 7, 13, 15, 20
 	NEUKAM 2019/0329699 discloses the claimed invention except for a first intensity of the first pattern generating the plurality of localized illuminations is the same as a second intensity of the second pattern; the first pattern and the second pattern are applied in a temporal sequence incident pattern. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine NEUKAM 2019/0329699 with same intensity patterns and temporal sequence pattern since it was well known in the art that using such patterns increases the resolution of the patterns, therefore providing better accuracy in the measurement of the object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 26, 2022